NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            AUG 11 2011

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

STANLEY KELLEY,                                   No. 09-15939

               Petitioner - Appellant,            D.C. No. 2:05-cv-01713-ALA

  v.
                                                  MEMORANDUM *
ROBERT K. WONG, Warden;
OFFICE OF THE GOVERNOR,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Arthur L. Alarcón, Circuit Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       California state prisoner Stanley Kelley appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Kelley contends that the his due process rights were violated because the

Governor’s 2004 decision to deny him parole was not supported by “some

evidence.” This claim is foreclosed by Swarthout v. Cooke, 131 S.Ct. 859, 863

(2011) (holding that the only federal right at issue in the parole context is

procedural).

      To the extent that Kelley contends that the Governor violated his due

process rights by failing to hold a hearing before reversing the grant of parole by

the California Board of Prison Terms, that contention is foreclosed by Styre v.

Adams, __ F.3d __, 2011 WL 2176465, at *1-2 (9th Cir. June 6, 2011) (holding

that Cooke implicitly rejects argument that the Governor was required to hold a

hearing before reversing the Board’s decision granting parole).

      Kelly’s remaining claims lack merit.

      AFFIRMED.




                                           2                                    09-15939